Citation Nr: 1015895	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbar strain.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia. 

The Veteran testified before the undersigned in November 
2009.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for erectile 
dysfunction, claimed as secondary to his service-connected 
low back disability has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent 
for a lumbar strain and service connection for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At this personal hearing, which was prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his claim for entitlement to service connection for 
PTSD.  

2.  In a decision dated in May 2000, the RO confirmed a 
previous RO decision that denied service connection for 
bilateral hearing loss, which had been based on the finding 
that there was insufficient evidence establishing a current 
diagnosis of a hearing loss disability; the veteran did not 
appeal the May 2000 decision within one year of being 
notified.

3.  The evidence received since the May 2000 RO decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for PTSD have been met.  38 
U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The May 2000 rating decision, which denied the Veteran's 
claim to reopen a claim of entitlement to service connection 
for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

3.  New and material evidence has been presented since the 
May 2000 RO decision denying service connection for bilateral 
hearing loss; thus, the claim is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2009).

At his November 2009 hearing before the Board, the Veteran 
stated that he was withdrawing the appeal as to the issue of 
service connection for PTSD.  The Board finds that the 
Veteran's statement indicating his intention to withdraw the 
appeal, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 
355 (1993).  The Veteran has withdrawn his appeal regarding 
this issue, and, hence, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.

II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claim for bilateral hearing loss.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

III.  New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  


Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  As he filed his claim in 
2005, this version of 38 C.F.R. § 3.156(a) is applicable in 
this case.

Historically, the Veteran initially filed a claim of 
entitlement to service connection for bilateral hearing loss 
in July 1972.  The RO denied the claim on the basis that his 
separation examination did not show defective hearing loss.  
The Veteran subsequently filed a claim to reopen in July 
1973, which was denied on the merits in a July 1974 rating 
decision.  The finding again was that there was no evidence 
of a current diagnosis of hearing loss.  Emphasis was placed 
on the fact that the Veteran's service discharge examination 
showed normal hearing for VA purposes.  A claim to reopen, 
filed in January 1977, was denied by the RO in an April 1977 
rating decision.  Additional claims were filed in December 
1977, February 1997, and July 1999.  These claims were denied 
by December 1977, July 1997, and May 2000 rating decisions, 
respectively.  

The RO's May 2000 decision denied the Veteran's claim on the 
basis that new and material evidence had not been submitted.  
The RO's May 2000 decision is the last final denial for 
bilateral hearing loss on any basis.  The evidence of record 
at the time of the May 2000 rating decision included lay 
statements. 


The Veteran once again filed to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
in May 2005.  In January 2006, the RO denied the claim on the 
basis that no new and material evidence had been submitted.  
He appealed.  The evidence added to the record since the May 
2000 RO decision, includes private and VA treatment records, 
and testimony provided at a November 2009 BVA hearing.

At this juncture, the Board finds that the pertinent 
evidence, received subsequent to the May 2000 RO decision, 
includes a January 2010 private audiological evaluation.  
This evidence is in a format that is incompatible for VA 
rating purposes.  Specifically, the report included 
audiometric findings of puretone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).  However, in a box adjacent to the 
graph, it is shown that the Veteran has hearing loss that is 
described as serious/severe and/or profound.  The Board finds 
that this is new and material evidence to reopen the 
Veteran's claim.  Therefore, his bilateral hearing loss claim 
will be reopened and remanded as discussed in the Remand 
portion of this decision.


ORDER

The claim for entitlement to service connection for PTSD is 
dismissed without prejudice.

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss has been 
received, to this extent, the appeal is granted.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Treatment records- The Veteran indicated at his November 2005 
Decision Review Officer (DRO) hearing that he had received 
care from the VA for his service-connected back disorder.  He 
stated that this treatment was obtained at the VA Medical 
Center in Decatur, Georgia.  It appears that the RO, in 
November 2005, requested VA outpatient treatment records for 
the period of time between January 1985 to December 1995.  

At his most recent November 2009 BVA hearing, the Veteran 
indicated that he had been receiving current treatment at a 
VA clinic for his back, although the name of the clinic was 
not provided.  The Veteran should be contacted to obtain the 
name of the clinic; thereafter, the records should be 
obtained and associated with the file. 

Hearing Loss- The Board notes that the Veteran's September 
1968 separation examination reflected reduced hearing 
thresholds when compared to the Veteran's December 1964 
entrance examination.  Moreover, two separate May 1968 
service records noted decreased hearing.  Additionally, a 
July 1968 service treatment record referenced sensorineural 
hearing loss.  Further, the Veteran credibly testified at his 
November 2009 BVA hearing, that he was exposed to loud noises 
on the flight line through his duties in field maintenance 
and motor vehicle operations.  He reported that his 
assignment was eventually changed from field maintenance to 
transportation because of his hearing problems. 

The Board has considered that a January 2010 private 
audiological treatment record indicates that the Veteran has 
serious to severe bilateral sensorineural hearing loss.  
However, this diagnosis was based on an uninterpreted 
audiogram. Although it appears that the Veteran now has been 
diagnosed with a hearing disorder, it is unclear from the 
record if his hearing thresholds meet the VA specified 
hearing disability threshold requirements.  38 C.F.R. § 3.385 
(2009).  It is also unclear as to whether any current hearing 
loss is related to the Veteran's active service.

Based on the evidence above, the Board finds that the Veteran 
should be afforded a VA examination to determine the extent, 
and etiology, of any current hearing loss.

Low Back Disorder- Inasmuch as the Board regrets the delay in 
adjudication of this matter, a remand is required in order to 
afford the Veteran a current VA examination.  The United 
States Court of Appeals for Veterans Claims has held that 
when a Veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination. Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995) (while the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).

In this case, the Veteran was afforded VA examinations in 
July 2004 and February 2008 for his service-connected low 
back strain.  The Veteran indicated at his November 2009 BVA 
hearing that his disability had gotten worse since his last 
VA examination.  He said he had been experiencing increased 
pain, and that he was using his back brace with greater 
frequency.  The Board finds no reason to doubt the 
credibility of this contention. 

Further, although there are private treatment records dated 
subsequent to the most recent February 2008 VA examination, 
these records merely indicate the Veteran's condition has 
worsened but do not provide range of motion testing findings.  
Further, some of the records seem to refer to diagnoses 
associated with the Veteran's non-service-connected 
degenerative disc disease of the lumbar spine, as opposed to 
solely his service-connected lumbar strain. 

As the Veteran has unequivocally claimed that his disability 
has worsened since the last VA examination, and given the 
lack of other evidence with which to rate the Veteran for his 
disability, the Board finds that a VA examination must be 
afforded.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain the 
name of the VA medical facility where 
he receives treatment for his back 
disability.  Thereafter, procure VA 
outpatient treatment records, from 
January 1996 to the present, from this 
facility.  Any negative search result 
should be noted in the record.  All 
such available records should be 
associated with the claims folder.  

2.  Schedule the Veteran for a VA 
audiological examination.  The examiner 
should state whether the Veteran suffers 
from hearing loss for VA purposes are per 
38 C.F.R. § 3.385.  If hearing loss for VA 
purposes is documented, the examiner is 
then asked to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any current hearing disability had its 
onset in service or is otherwise 
etiologically related to his active 
service.  

Any opinions offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such should 
be stated along with supporting rationale.

The claims file must be reviewed in 
conjunction with such examination, and the 
examiner must indicate that such review 
occurred.

3.  Following development set forth in 
paragraph 1 of this remand, the Veteran 
should be afforded an examination to 
determine the current severity of his 
service-connected lumbar strain.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

To the extent possible, the examiner 
should indicate which back symptomatology 
is associated with the Veteran's service-
connected lumbar strain as opposed to the 
Veteran's non-service-connected 
degenerative disc disease of the lumbar 
spine.  

For any neurological impairment found to 
be associated with the service-connected 
lumbar strain, the examiner is asked to:

(a) identify the specific nerve(s) so 
affected, and 

(b) indicate the degree of paralysis 
(i.e. complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
in the affected nerves.  

All symptoms and limitations caused by 
any such related neurological impairment 
should be discussed.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


